United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-239
Issued: August 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 2, 2009 appellant filed a timely appeal from the October 16, 2009 merit
decision of the Office of Workers’ Compensation Programs concerning her entitlement to
schedule award compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has permanent impairment due to her accepted bilateral
carpal tunnel syndrome.
FACTUAL HISTORY
This case has previously been before the Board. The Board issued a decision on June 1,
2009 affirming the January 24 and August 6, 2008 decisions of the Office finding that appellant

did not establish that she sustained permanent impairment due to her accepted bilateral carpal
tunnel syndrome.1 The Board noted that Dr. Raymond Noellert provided an opinion that
appellant did not have such impairment. In a September 5, 2007 report, Dr. Noellert stated that
she had reached maximum medical improvement in May 2007. On exanimation, appellant had
no active triggering, no measurable loss of motion and no measurable irreversible median nerve
damage.
On July 31, 2007 Dr. Noellert indicated that the Tinel’s sign was negative over
appellant’s median nerve bilaterally and that the record contained no electromyogram (EMG) or
nerve conduction results showing median nerve dysfunction or abnormal results in the thenar
muscles. On December 24, 2007 an Office medical adviser agreed with Dr. Noellert’s opinion
that appellant did not have impairment of her arms. The facts of the case are set forth in the
Board’s prior decision and are incorporated herein by reference.
In an August 4, 2009 letter, appellant requested reconsideration of her claim. In a
July 30, 2009 report, Dr. Dee A. Bialecki-Haase, an attending Board-certified family
practitioner, provided a history of appellant’s work activities with the employment
establishment. She indicated that on examination there were surgical scars over the volar aspect
of both wrists. There was no atrophy of the thenar musculature in either hand. Tinel’s and
Phalen’s tests were negative on the right and there was a positive Phalen’s test on the left.
Dr. Bialecki-Haase stated that there was a loss of normal two-point discrimination over the left
palmar index and middle fingers and over the ulnar aspect of the thumb. Two-point
discrimination was five millimeters over the palmar aspect of the right index, middle and little
fingers and the ulnar aspect of the thumb. Dr. Bialecki-Haase concluded that under the standards
of the fifth edition of the A.M.A., Guides appellant had a 14.5 percent impairment of her left arm
and a 3.6 percent impairment of her right arm due to sensory loss.2
On October 7, 2009 the medical evidence on file was reviewed by Dr. Nabil F. Angley, a
Board-certified orthopedic surgeon and Office medical adviser. He applied the standards of the
sixth edition of the A.M.A., Guides to the findings of Dr. Bialecki-Haase. Dr. Nabil indicated
that, after reviewing the record, he was unable to provide an impairment rating due to incomplete
information. Dr. Angley stated:
“Dr. Bialeski-Hasae stated that the [maximum medical improvement] was reached
on the date of her examination. She also provided the impairment rating based on
the A.M.A., Guides 5th Edition, which is no longer acceptable. The calculations,
the numbers used, the tables or figures, including the class number, the modifiers
and the final adjustments from the A.M.A., Guides 6th Edition must be clearly
stated in showing how the break down of the impairment rating figures were
1

Docket No. 08-2413 (issued June 1, 2009). On July 15, 2000 the Office accepted that appellant, then a 40-yearold mail processor, sustained bilateral carpal tunnel syndrome. On April 13, 2005 Dr. Raymond Noellert, an
attending Board-certified orthopedic surgeon, performed right carpal tunnel release surgery and on August 23, 2006
he performed left carpal tunnel release surgery. The Office authorized both procedures. It denied appellant’s
schedule award claim noting that no such impairment was found by Dr. Noellert and Dr. Jason D. Eubanks, a Boardcertified orthopedic surgeon, who served as an Office medical adviser.
2

Dr. Bialecki-Haase made reference to Chapter 16.5 of the fifth edition of the A.M.A., Guides.

2

obtained as required by [the Office] regulations. Therefore, I suggest that you
write to Dr. Bialecki-Haase and ask her to supply an addendum to her report
showing the detailed breakdown of how she reached the [permanent partial
impairment] rating figures using the A.M.A., Guides 6th Edition.” (Emphasis in
original).
In an October 16, 2009 decision, the Office determined that appellant had not established
that she had sustained permanent impairment due to her accepted bilateral carpal tunnel
syndrome. It noted that the July 30, 2009 report of Dr. Bialecki-Haase did not show that
appellant had such permanent impairment under the relevant standards for evaluating loss.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulations4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.5 The
effective date of the sixth edition of the A.M.A., Guides is May 1, 2009.6
A proceeding under the Act is not adversary in nature nor is the Office a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, it shares
responsibility in the development of the evidence. The Office has the obligation to see that
justice is done.7 Accordingly, once it undertakes to develop the medical evidence further, the
Office has the responsibility to do so in the proper manner.8
ANALYSIS
The Office accepted that appellant sustained work-related bilateral carpal tunnel
syndrome, but denied her claim for a schedule award for her arms. In a July 30, 2009 report,
Dr. Bialecki-Haase, an attending Board-certified family practitioner, provided findings on
examination of appellant’s arms and an opinion on permanent impairment based on the standards
of the fifth edition of the A.M.A., Guides. The Office properly referred the claim to Dr. Angley, a
Board-certified orthopedic surgeon serving as an Office medical adviser, to evaluate the findings of
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

5

Id.

6

FECA Bulletin No. 09-03 (issued March 15, 2009).

7

Russell F. Polhemus, 32 ECAB 1066 (1981).

8

See Robert F. Hart, 36 ECAB 186 (1984).

3

Dr. Bialecki-Haase under the standards of the sixth edition of the A.M.A., Guides. The effective
date of the sixth edition of the A.M.A., Guides is May 1, 2009.9 On October 7, 2009 Dr. Angley
recommended that Dr. Bialecki-Haase be asked to provide an additional report evaluating her
findings under the standards of the sixth edition of the A.M.A., Guides.
The Board notes that no attempt was made to have Dr. Bialecki-Haase or some other
appropriate physician evaluate impairment under the standards of the sixth edition of the A.M.A.,
Guides. Appellant’s claim was denied without the recommended action being taken. As noted,
once the Office undertakes to develop the medical evidence further, it has the responsibility to do
so in the proper manner.10 It should request Dr. Bialecki-Haase to address whether appellant
sustained permanent impairment to her arms under the standards of the sixth edition of the
A.M.A., Guides. If Dr. Bialecki-Haase is unable or unwilling to provide such report, the Office
should refer her to an appropriate specialist for examination. After such development as it deems
necessary, the Office shall issue an appropriate decision regarding appellant’s entitlement to a
schedule award.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
has any permanent impairment due to her accepted bilateral carpal tunnel syndrome.

9

See supra note 6.

10

See supra notes 7 and 8.

4

ORDER
IT IS HEREBY ORDERED THAT the October 16, 2009 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded to the Office for further
proceedings consistent with this decision of the Board.
Issued: August 19, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

